Title: General Orders, 25 September 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters Williamsburgh Tuesday Septr 25th 1781
                     Parole Petersburgh
                     C. Signs Richmond Hannover
                  
                  All deserters and persons coming from the Enemys Lines are to be sent in the first instance to Head Quarters—No Horses, Arms or accoutrements are to be purchased from them except for the Public services, unless it is specified to the contrary in the written passes which will be granted to them by the Adjutant General—any persons of the above discription found without proper passes, with the Army or in the environs of the Encampments are to be apprehended and sent to the provost Guard.
                  The Deputy Commissary of Prisoners will report to Head Quarters all prisoners of War immediately after their Capture.
                  At a General Court Martial assembled at Williamsburgh September 12th 1781 by order of Major General the Marquis de la Fayette Colonel Vose President—Captain Wilkin of Colonel Stewarts Battalion of the Pennsylvania line, charged by Col Stewart with riotous behavior in his tent at an unseasonable hour of the Night; with disobedience of orders in not desisting when ordered so to do by the field Officer of the day through the Adjutt Captain Vanhorn and for using language and conduct subversive of good order and Discipline, was tried and acquited.
                  The Commander in Chief approves the Opinion of the Court.  Captain Wilkin is released from his Arrest.
                  The several issuing Commissaries will be particularly careful in preserving all the sheep skinns, for the use of the Artillery—They will be delivered on application to Mr Thomas Jones, Deputy field Commissary of Military stores.
                  Captain Lieutenant Miles is appointed Brigade Quarter Master to the Artillery in the room of Captain Lieutenant How deceased, he is to be obeyed accordingly.
               